REASONS OF ALLOWANCE:
Reference to JP 2002-144240 (hereinafter D1) teaches to prevent front wheel lift or rise (also wheelie state) of a motorcycle the controller using an input ratio of front wheel speed and rear wheel speed and performing wheel control via ABS.
Reference to EP 3073144 A1 (hereinafter D2) teaches the use of a stroke sensor to detect a distance between extension and compression of the front fork.
Claims 1-5 are allowed because the prior art neither shows nor teaches a motorcycle comprising: 
a front wheel brake configured to brake a front wheel that is supported by a front fork including a suspension; 
a rear wheel brake configured to brake a rear wheel supported by a swing arm; an ABS modulator connected to the front wheel brake and the rear wheel brake; 
a control unit configured to control the ABS modulator on a basis of front wheel speed and rear wheel speed; and 
a front wheel rise detection unit configured to detect whether the front wheel is likely to rise from a road surface, wherein when the front wheel rise detection unit detects that the front wheel is likely to rise, the control unit operates the front wheel brake through the ABS modulator (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/          Primary Examiner, Art Unit 3611